TOWNSEND, District Judge
(orally). The articles in question are measuring tapes. The importer contends that they should be classified for duty under paragraph 334 of the tariff act of 1883; the United States contends that paragraph 336 should he applied. Each of these paragraphs provides for “manufactures of flax, or of which flax shall he the component material of chief value, not specifically *808enumerated or provided for.” It is conceded that these articles fall within said classification. There would be considerable force to the argument on behalf of the importer claiming the application of the doctrine of ejusdem generis, were it not for the provisions in said act that, where two or more rates of duty should be applicable, the articles should be classified under the highest of said rates. These provisions were construed and applied to similar articles by Judge Lacombe in Dieckerhoff v. Robertson, 40 Fed. 568. The highest rate of duty was imposed therein, and it will accordingly be imposed in this case. Let a judgment be entered accordingly.